Case: 12-14416   Date Filed: 07/31/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14416
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:11-cr-20811-WPD-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JORGE PONCE-CORTES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 31, 2014)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-14416     Date Filed: 07/31/2014   Page: 2 of 3


      Jorge Ponce-Cortes appeals his conviction for possession of firearms and

ammunition by a convicted felon. See 18 U.S.C. § 922(g)(1). Ponce-Cortes

challenges the denial of his motion for a judgment of acquittal. We affirm.

      Ponce-Cortes challenges the denial of his motion for a judgment of acquittal

on two grounds, both of which are foreclosed by our precedents. First, Ponce-

Cortes argues, for the first time, that his firearms and ammunition were not “in or

affecting commerce” when they were discovered in his bedroom, but a convicted

felon violates section 922(g)(1) if the firearm or ammunition that he possesses

traveled previously in interstate commerce, see United States v. Scott, 263 F.3d

1270, 1273–74 (11th Cir. 2001); United States v. McAllister, 77 F.3d 387, 390

(11th Cir. 1996). Ponce-Cortes violated section 922(g)(1) because the two

firearms and ammunition that he possessed had been manufactured in foreign

countries, Connecticut, Illinois, and Mississippi and necessarily traveled in

interstate commerce to reach him in Florida. See United States v. Wright, 607 F.3d

708, 715–16 (11th Cir. 2010). Second, Ponce-Cortes argues that section 922(g)(1)

impermissibly infringes on his right to bear a firearm under the Second

Amendment, but “statutes disqualifying felons from possessing a firearm under

any and all circumstances do not offend the Second Amendment,” United States v.

Rozier, 598 F.3d 768, 771 (11th Cir. 2010) (discussing District of Columbia v.

Heller, 554 U.S. 570, 626, 128 S. Ct. 2783, 2816–17 (2008)).


                                          2
             Case: 12-14416   Date Filed: 07/31/2014   Page: 3 of 3


      We AFFIRM the denial of Ponce-Cortes’s motion for a judgment of

acquittal.




                                      3